           Case 2:19-cv-05884-GJP Document 40 Filed 03/25/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CIBER GLOBAL, LLC
                  Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 19-5884

 SAP AMERICA, INC.,
                   Defendant.


                                           ORDER

      AND NOW, this 25th day of March, 2021, upon consideration of Plaintiff Ciber

Global, LLC’s Motion for Summary Judgment (ECF 32), Defendant SAP America, Inc.’s

Response in Opposition (ECF 37), including its Revised Response to Plaintiffs

Statement of Undisputed Material Facts (ECF 38), and Defendant SAP’s Motion for

Summary Judgment (ECF 33) and Plaintiff Ciber’s Response in Opposition (ECF 36),

and consistent with the accompanying memorandum of law, it is ORDERED that the

motions are GRANTED IN PART and DENIED IN PART as follows:

      1.       SAP’s motion is GRANTED and Ciber’s motion is DENIED with respect

               to Count I of Ciber’s Complaint and JUDGMENT IS ENTERED in favor

               of SAP and against Ciber with respect to Ciber’s breach of contract claim;

      2.       Ciber’s motion is GRANTED and SAP’s motion is DENIED with respect

               to Count II of Ciber’s Complaint and JUDGMENT IS ENTERED in

               favor of Ciber and against SAP in an amount of $981,997.50. on Ciber’s

               claim for account stated;

      3.       Count III of Ciber’s Complaint, a claim for unjust enrichment, is

               DISMISSED as moot; and
     Case 2:19-cv-05884-GJP Document 40 Filed 03/25/21 Page 2 of 2




4.       Ciber is the prevailing party for the purpose of an award of costs pursuant

         to Federal Rule of Civil Procedure 54(d)(1).

The Clerk of Court shall mark this case as closed.

                                           BY THE COURT:


                                            /s/ Gerald J. Pappert
                                           ______________________
                                           GERALD J. PAPPERT, J.




                                       2
